                       Case 1:21-mj-00002-SAB Document 9 Filed 01/28/21 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                         Page 1 of         3       Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                     FILED
                                                                                                                    Jan 28, 2021
                                                                                                                CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA,                                                                                     EASTERN DISTRICT OF CALIFORNIA
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:21-mj-00002-SAB
SALVADOR RODRIGUEZ-VAZQUEZ,                                               )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 280 South First Street, San Jose, California
                                                                                              Place

      before U.S. DISTRICT JUDGE BETH LABSON FREEMAN

      on                                              FEBRUARY 9, 2021 at 9:00 AM
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.


TO U.S. MARSHAL: DELAY RELEASE from Fresno County jail until 9:00 a.m., on the next business day
following the filing of the declaration regarding the lost passport, at which time the third-party custodian must
transport defendant directly from the Fresno County Jail to the approved residence in San Jose, California.


(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY         US MARSHAL)
Case 1:21-mj-00002-SAB Document 9 Filed 01/28/21 Page 2 of 3
                                                             3       3
      Case 1:21-mj-00002-SAB Document 9 Filed 01/28/21 Page 3 of 3


          SALVADOR RODRIGUEZ-VAZQUEZ




X



    1/28/2021
                                BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
